                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MARK MORTENSUN,                                     Case No. 19-cv-03823-WHO
                                                         Plaintiff,
                                   8
                                                                                             ORDER TO SHOW CAUSE FOR
                                                   v.
                                   9                                                         FAILURE TO PROSECUTE

                                  10     CALIFORNIA HIGHWAY PATROL, et al.,                  Re: Dkt. Nos. 6, 16, 17, 19
                                                         Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13            On July 1, 2019, defendants removed this case from the Monterey County Superior Court.

                                  14   Dkt. No. 1. Defendants filed four motions to dismiss, which are set for hearing on September 18,

                                  15   2019. Dkt. Nos. 6, 16, 17, 19. Plaintiff has not opposed any of these motions or otherwise

                                  16   communicated with the Court regarding his case.

                                  17            Plaintiff is ORDERED TO SHOW CAUSE why this case should not be dismissed for

                                  18   failure to prosecute. Plaintiff shall respond to this Order by filing oppositions to the motions no

                                  19   later than October 2, 2019. If plaintiff opposes, defendants may file replies on or before October

                                  20   9, 2019. The hearing on defendants’ motions to dismiss is reset for October 23, 2019 at 2:00 p.m.

                                  21   in Courtroom 2, 17th Floor, 450 Golden Gate Avenue, San Francisco, California.

                                  22            Failure to comply with this Order will lead to dismissal of this case. Fed. R. Civ. Proc.

                                  23   41(b).

                                  24            IT IS SO ORDERED.

                                  25   Dated: September 10, 2019

                                  26
                                  27
                                                                                                     William H. Orrick
                                  28                                                                 United States District Judge
